Deen, Presiding Judge,
concurring specially.
For many years the language appearing in State Hwy. Bd. v. Bridges, 60 Ga. App. 240, 241 (2) (3 SE2d 907) (1939) has plagued and placed most members of this court in a dilemma. See Fulton County v. Elliott, 109 Ga. App. 775, 779-780 (137 SE2d 477) (1964); Elliott v. Fulton County, 220 Ga. 377, 381 (139 SE2d 312) (1964); and State Hwy. Dept. v. Thompson, 112 Ga. App. 488 (145 SE2d 784) (1965). The Supreme Court has now rectified and clarified the situation in Dept. of Transp. v. Gunnels, 255 Ga. 495 (340 SE2d 12) (1986) by disapproving Bridges, supra, and the latter Elliott, supra, which most of our court felt constrained to follow in Dept. of Transp. v. Gunnels, 175 Ga. App. 632 (334 SE2d 197) (1985).
I concur fully with the majority opinion in the instant case. Since an important part of our condemnation law has now been corrected, it is not inappropriate to borrow the words written by Judge Randall Evans, Jr.1 to say that the Supreme Court rendered “an outstanding decision that deserves paeans of praise and accolades garnished with plaudits!” Doyal Dev. Co. v. Blair, 135 Ga. App. 337, 338 (217 SE2d 501) (1975).

 Judge Evans, who was also Speaker of the Georgia House of Representatives 1941-42, received an annual award in 1974, presented by the American Trial Lawyers Association, as the Nation’s Outstanding Appellate Judge.